Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards managing the selection and managing of content broadcasting and distribution within a social network. The invention selects a first content item and presents the first content item to a first user logged into a first account at a social network, including presenting a first user interface element with the content item. The invention further receives an indication of interaction with the first interface element, and in response, decreases the likelihood of the first content item to be presented to other users of the social network. The decreasing of the likelihood including decreasing a score, the score based on a number of content items broadcasted between the first and the other user.
The Examiner notes the previous claims were previously rejected under the combination of Nicholas and McQueen. Nicholas discloses the presentation of content to a first user including interface elements for rating content. McQueen further teaches the concept of ratings to further include decreasing a likelihood of the content item to be presented to other users. Although Nicholas and McQueen teaches these elements, the combination fails to disclose the concept of decreasing the likelihood to include decreasing a score as currently claimed.
The Examiner further notes the following references:
Ellison et al. (CN 101292237 A1), which talks about determining reputation of senders for communications including scoring based on communication history.
Shin et al. (KR 20080019981 A), which talks about reputation management including increasing and decreasing reputation values.
Grannan et al. (US 20070244750 A1), which talks about advertisement selection including scoring advertisements based on advertising index. 
Although these references teaches/suggests the concept of calculating scores and analyzing reputations and social relationships, these references does not teach or suggest a score for a content item based on a number of communications between specific users, and is changed based on one of the user inputs. Upon further search and consideration, no references alone or in combination teaches or suggests the decreasing of likelihood to include a decrease in a score as currently claimed. As such, the Examiner has determined the invention to be non-obvious over the prior art. 
The Examiner further notes that as currently amended, while the present claim does share limitations with U.S. Patent No 10803490, the amended limitations of 03/08/2022 renders the claims patentably distinct as the amended limitations are not present in the previous patent, and are obvious. As such, the Double Patenting rejection has been withdrawn.
The Examiner further notes the invention is determined to be patent eligible. Similar to Parent Applications 15/095,244, the present invention is determined to be integrated into a practical application through the implementation of the an abstract idea in the particular operating environment of a social network and the interface elements. As such, the Examiner has determined the claimed invention be significantly more and thus patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622